TONE, Circuit Judge,
concurring.
Although I am not prepared to disagree with what is said by the court, I prefer to rest my vote for affirmance on a narrower ground. This being an action solely on behalf of the named plaintiff,1 he can attack the statute only insofar as it impinges on his constitutional rights; he may not vicariously vindicate the constitutional rights of others.2 He neither alleges nor contends that he did not receive and understand the process and notice of hearing or that his failure to attend the hearing or to engage an attorney was not the result of an informed and voluntary decision. Nor has he alleged that he was not in fact legally incompetent at the time he was so adjudicated. In short, we are unable to ascertain from the record before us that there was any departure from due process in the procedure by which plaintiff was adjudicated an incompetent. He is therefore not entitled to relief.

. When the District Court has not made a class determination, we treat the action as one by the named plaintiff only. Case & Co., Inc. v. Board of Trade of City of Chicago, 523 F.2d 355, 360 (1975).


. Warth v. Seldin, 422 U.S. 490, 499, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975).